GOSHORN, Judge.
This case involves the proper interpretation of an ambiguous provision of the City of Casselberry Code relating to the scheduling of a special election. The trial court found that the City’s scheduling of the election did not violate any provision of law and that no showing had been made of fraud, corruption, or gross abuse of discretion by the Cassel-berry City Commission. See Senior Citizens Protective League, Inc. v. McNayr, 132 So.2d 237, 239 (Fla. 3d DCA 1961) (“Within the permissible ... period prescribed by the time limitation [of the Dade County Charter], the Board of County Commissioners, in their discretion as the legislative body of the county, may set such election which may not be interfered with by the courts without a showing of fraud, corruption, gross abuse of dis-cretion_”).
We find the trial court’s interpretation to be both reasonable and logical when the Cas-selberry Code is considered as a whole and thus do not disturb the ruling on appeal.
AFFIRMED.
THOMPSON and ANTOON, JJ., concur.